Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 1 of 16




                                                  Section 8
                                              Housing Guide
                                               Housing Voucher Program



                                                                     Section-8-Housing.com
                                   EXHIBIT B
Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 2 of 16




    Content
    Introduction to the Section 8 Housing Guide                                                            3


    Background of the Section 8 Housing Voucher Program                                                    5


    Eligibility Criteria for the Section 8 Housing Voucher Program                                         6


    How Housing Vouchers Work                                                                              8


    Waiting List for the Housing Voucher Program                                                           9


    Section 8 Homeownership Vouchers                                                                   11


    Section 8 Housing Vouchers State Websites                                                          13




    Section-8-Housing.org is privately-owned, and is neither operated by, nor affiliated with, any govern-
    ment agency. Section-8-Housing.org is not a law firm, nor can the Section-8-Housing.org site provide
    any kind of legal or professional advice. The information provided and contained in this Guide is not
    guaranteed to be correct, complete or up-to-date. This Guide is not endorsed or affiliated with any
    government entity, including any federal, state, county, city department, bureau, division or agency.
    The laws may be different from jurisdiction to jurisdiction, and may be subject to interpretation by
    different courts. The laws are a personal matter, and no general information like the kind Section-
    8-Housing.org provides can fit every circumstance.




                                               INTRODUCTION                                                    2
Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 3 of 16




                                                                 Introduction
                                                            to the Section 8
                                                              Housing Guide
    Nowadays, finding a suitable place to live in is a hard task, especially for families with financial chal-
    lenges. There are many things to bear in mind when looking for a place that you and your family can
    call home. Plus, many low-income families in the U.S. are facing difficulties when it comes to paying
    high rent, choosing their preferred neighborhood, finding a residential house or apartment with proper
    sanitary conditions and more.


    Many families pay more than half of their monthly income to landlords in order to save their family
    from becoming homeless, all while living in sub-par conditions, outdated apartments or dangerous
    parts of town because they are simply not in a position to afford better. To help these low-income
    families find a home, the federal government has created a housing choice voucher program specifi-
    cally designed with very low-income families in mind, along with the challenges they are facing in
    terms of finding appropriate housing. This type of financial help is available not only for low-income
    families, but also for disabled persons and elderly citizens.




                           INTRODUCTION TO THE SECTION 8 HOUSING GUIDE                                           3
Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 4 of 16




    By receiving a housing choice voucher, families are given the opportunity
    to look for a home in the form of a smaller house, a townhouse or an
    apartment that will suit their needs best. There are, however, certain
    eligibility requirements that families must meet in order to be able to
    apply for government rental assistance.


    This Section 8 Housing Guide was created to narrow down all the available information about the
    housing voucher program and to help you find specific details on whichever part of the program you
    need. In addition, this Guide will also explain the different parts of the program in more detail and
    thus help you understand the requirements, terms, conditions and other aspects of the
    program better.




                          INTRODUCTION TO THE SECTION 8 HOUSING GUIDE                                       4
Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 5 of 16




    Background of
    the Section 8 Housing
    Voucher Program
    The Section 8 Program (also commonly referred to as merely “Section 8”) has been available for
    more than 40 years, created in 1974. Section 8 was based on the U.S. Housing Act of 1937 when
    the federal government provided financial assistance to build public housing units for low-income
    families and individuals with management power given to public housing authorities. Over the years,
    the Housing Act underwent many changes and amendments.


    For instance, the Housing Act was renamed Section 23 Leased Housing Program in 1961 and its
    main goal was to enable low-income families and individuals to rent a unit from local housing au-
    thorities, with the tenants paying a part of the rent and the housing authorities paying whatever was
    left from the owner’s market value for the property. Maintenance and management of the property
    was also under the responsibility of the housing authorities.


    Finally, in 1974 the program was amended again and named Section 8, as it is known today. The
    new outline was slightly different from its previous versions in that it consisted of two parts: a project-
    based allowance with which funds were linked to a specific property, and tenant-based allowance for
    which funds were mobile and were linked to the tenant, rather than the property.


    That brings us to today’s version of the Section 8 Program, which has also gone through many
    changes and probably will be amended as needed in the future. All in all, however, it enables low-
    income families to find a rental unit of their choice after receiving a voucher that pays an estimated
    70 percent of the rent value and utility bills, while the remaining 30 percent of the rent is paid by the
    tenant. Eligibility criteria such as family size and income apply, and there is often a long waiting list.




                   BACKGROUND OF THE SECTION 8 HOUSING VOUCHER PROGRAM                                            5
Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 6 of 16




                                      Eligibility Criteria
                                     for the Section 8
                             Housing Voucher Program
    The housing voucher program serves low-income families, elderly citizens who are unable to afford a
    safe, decent home and disabled persons who are unable to work. However, not all who apply for the
    voucher will receive one, as there are certain eligibility criteria to meet, especially ones regarding total
    annual gross income and family size. Your eligibility will be determined by the Public Housing Author-
    ity in your area, as different areas and counties in different states have varying median income levels.
    The main factors that the PHA will consider are:


      •   Your citizenship - You must be a U.S. citizen or an immigrant with documents proving legal
          immigration status.
      •   Your total family income - It must not be higher than 50 percent of the county or area median
          income in which you chose to reside.
      •   The number of family members that will reside in the rental unit.




              ELIGIBILITY CRITERIA FOR THE SECTION 8 HOUSING VOUCHER PROGRAM                                       6
Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 7 of 16




      qq Note: Up to 75 percent of the total number of housing vouchers must be given to families or
           individuals whose total family income is not higher than 30 percent of the median income
           in the area or county in which they choose to live. The total median income for counties and
           communities is different throughout the U.S., also differing from one county to the next. In
           order to determine whether you are eligible for your area, you must look at your state’s or
           city’s specific numbers, search their websites or visit a PHA office in person to ask for more
           information.

    Every change in family income must be immediately reported to the PHA as not doing so may result
    in losing the voucher. After receiving the voucher, your lease will list all household members, which
    will be determined through an agreement with your landlord. You are not allowed to include additional
    family members unless they are naturally considered family through birth, foster care of adoption.


    Listed below are ranges of certain states’ median income and very low-income limit (50 percent) for
    a four-member family for to give you a rough estimate of the income requirements:


                                       Median Income                    Very Low Income Limit (50%)

    Alabama                                $55,500                                  $27,750

    California                             $69,700                                  $34,850

    Delaware                               $74,400                                  $37,200

    Florida                                $57,700                                  $28,850

    Idaho                                  $57,300                                  $28,650

    Kentucky                               $55,800                                  $27,900

    Louisiana                              $56,900                                  $28,450

    Massachusetts                          $87,300                                  $43,750

    New Jersey                             $88,900                                  $44,450

    New York                               $72,000                                  $36,000

    Ohio                                   $63,200                                  $31,600

    Pennsylvania                           $68,500                                  $34,250

    Wyoming                                $72,400                                  $36,200




              ELIGIBILITY CRITERIA FOR THE SECTION 8 HOUSING VOUCHER PROGRAM                                7
Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 8 of 16




    How Housing Choice
    Vouchers Work
    Housing choice vouchers are known as such because the applicants are given the opportunity to
    browse through rental units and select the one that suits their needs and preferences the most. In
    addition, choosing a new home with the Section 8 Program does not have to be limited to run-down
    neighborhoods or worn-out residential areas. Any rental unit that falls under the Section 8 Program
    rules and requirements is perfectly eligible as long as the family finds it suitable. What is convenient
    about housing voucher is that you can take it wherever you go. For example, even if you would like to
    move to a different state, you could still use your voucher at your new location.


    Before you start searching for a rental unit, you will be briefed on the size of the unit in regards to
    how many members you have in your household. The rental unit you choose must be a decent place
    to live in and meet all safety and health standards. To ensure it does, once you have selected the
    place you like and arranged it with the landlord, the PHA will then inspect the unit.


    You should also bear in mind that the PHA will have a payment standard, which is an average of what
    a rental unit would usually cost. This payment standard will also be used to estimate the amount of
    financial help a family can receive. It is not, however, a set limit on the amount of rent and should
    only be regarded as a guideline. Families who have received a voucher and have found a unit that
    suits their needs can go a little above or below this standard under certain conditions:


      •   The family must pay 30 percent of their monthly gross income for rent to the landlord.
      •   If the rent is above the payment standard, whatever difference is left above the 30 percent,
          the family must pay it as well.
      •   If the family moves to a home where rent is much higher than the payment standard, the
          family must pay 40 percent of their monthly gross income for rent.




                                 HOW HOUSING CHOICE VOUCHERS WORK                                              8
Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 9 of 16




                                                               Waiting List
                                                          for the Housing
                                                         Voucher Program
    If you complete all documentation for a housing voucher application as instructed, you will be put on
    a waiting list. However, because financial assistance for the housing choice voucher is in great de-
    mand, applicants should expect to wait a long time. State federal resources for the housing voucher
    are limited, and no matter how hard the PHA tries to help every applicant, there must be a list where
    individuals and families will wait for their turn. In addition, there are families who need financial as-
    sistance much more and much faster than others, and many times the PHA decides to put them on
    the top of the list in order to help them as soon as possible. Such examples are:


      •   Families who live in a home with substandard living conditions.
      •   Families who are on the verge of becoming homeless or already are homeless.
      •   Families who were involuntarily displaced for various reasons.
      •   Low-income families who pay more than half of their income for rent.




                          WAITING LIST FOR THE HOUSING VOUCHER PROGRAM                                          9
Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 10 of
                                       16



     •   Families living in public housing that are victims of violence or crime.
     •   Families where members are victims of domestic violence.
     •   Families with a disabled family member.


   If your family belongs to one of the above-mentioned categories, you will be moved to the top of the
   list and be given local preference. Every community in the U.S. has its own terms and conditions as
   to giving local preferences, so it is best to check with the PHA to see if you qualify. Preference eligi-
   bility is listed on the application and the family is then put on a waiting list. When the time comes,
   the PHA will look into the preference eligibility and verify it. If the PHA determines that a family is no
   longer eligible for local preference, they will not be given one.


   Waiting lists in different states and different communities have their own operating policies. Some
   PHAs keep their waiting lists open at all times, allowing for applications to roll in constantly; some
   keep it open briefly and only accept applications at specific hours in the day, and others, once they
   reach full capacity, close their waiting list for an indefinite amount of time only to reopen it when they
   see fit. However, the PHA must not allow for any waiting list to grow uncontrollably.




                         WAITING LIST FOR THE HOUSING VOUCHER PROGRAM                                           10
Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 11 of
                                       16




   Section 8
   Homeownership Vouchers
   The Section 8 Housing Choice Program is primarily dedicated to helping
   low-income families pay rent, but that is not its only purpose. Some
   families would like to buy the home they have lived in and instead of
   paying rent, they would rather pay mortgage for it and make it their own.
   This is where Section 8 Homeownership Vouchers come in handy. It is
   actually an extension of the housing choice voucher, so you must be
   eligible for that first and then forward the voucher money to mortgage
   payments. To be eligible for a homeownership voucher, you must meet
   the following requirements:


     •   You must be a first-time homeowner (this requirement entails each of your household family
         members).
     •   You must meet the minimum requirements for income which must not be below the minimum
         hourly wage, times 2,000 hours.
     •   One (or more) family member(s) must be regularly employed (and to have been employed for a
         year before the homeownership is allowed).
     •   You must meet PHA eligibility requirements.
     •   You must attend the PHA’s homeownership counseling program.


   You must also be aware of the expenses you will have as a prospective homeowner, such as:


     •   Mortgage insurance.
     •   Mortgage interest and principal.
     •   Taxes for the property.




                               SECTION 8 HOMEOWNERSHIP VOUCHERS                                       11
Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 12 of
                                       16



     •   Homeowner insurance.
     •   PHA’s utilities allowance.
     •   PHA’s maintenance cost allowance.
     •   PHA’s repairs and replacements allowance.
     •   If there is need for major repairs or adjustments in the home, you must have interest and
         principal on debt to get the financial means.


   The maximum amount of time for a family to receive homeownership assistance is 15 years. For
   elderly families or disabled families, the PHA does not impose time limits.




                               SECTION 8 HOMEOWNERSHIP VOUCHERS                                      12
Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 13 of
                                       16




                                                            Section 8
                                                     Housing Vouchers
                                                       State Websites
   As previously stated, every state in the U.S. has their own eligibility requirements in terms of family
   income limits, area median income, local preferences, waiting lists being kept open or closed and
   more. In addition, if you would like to apply for a housing assistance in a different area than the one
   in which you are currently residing, bear in mind that the local government of that community will
   always give preference to local applicants rather than to non-residents. To learn more about the Sec-
   tion 8 Housing Program, you can visit your state’s official HUD website or find contact information on
   all main PHA offices in your state.


                       http://portal.hud.gov/hudportal/HUD?src=/states/alabama
    Alabama
                       http://portal.hud.gov/hudportal/HUD?src=/states/alabama/offices
                       http://portal.hud.gov/hudportal/HUD/states/alaska
    Alaska
                       http://portal.hud.gov/hudportal/HUD?src=/states/alaska/offices
                       http://portal.hud.gov/hudportal/HUD/states/arizona
    Arizona
                       http://portal.hud.gov/hudportal/HUD?src=/states/arizona/offices




                          SECTION 8 HOUSING VOUCHERS STATE WEB SITES                                         13
Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 14 of
                                       16



                  http://portal.hud.gov/hudportal/HUD/states/arkansas
    Arkansas
                  http://portal.hud.gov/hudportal/HUD?src=/states/arkansas/offices
                  http://portal.hud.gov/hudportal/HUD/states/california
    California
                  http://portal.hud.gov/hudportal/HUD?src=/states/california/offices
                  http://portal.hud.gov/hudportal/HUD/states/colorado
    Colorado
                  http://portal.hud.gov/hudportal/HUD?src=/states/colorado/offices
                  http://portal.hud.gov/hudportal/HUD/states/connecticut
    Connecticut
                  http://portal.hud.gov/hudportal/HUD?src=/states/connecticut/offices
                  http://portal.hud.gov/hudportal/HUD/states/delaware
    Delaware
                  http://portal.hud.gov/hudportal/HUD?src=/states/delaware/offices

    District of   http://portal.hud.gov/hudportal/HUD/states/district_of_columbia
    Columbia      http://portal.hud.gov/hudportal/HUD?src=/states/district_of_columbia/offices
                  http://portal.hud.gov/hudportal/HUD/states/florida
    Florida
                  http://portal.hud.gov/hudportal/HUD?src=/states/florida/offices
                  http://portal.hud.gov/hudportal/HUD/states/georgia
    Georgia
                  http://portal.hud.gov/hudportal/HUD?src=/states/georgia/offices
                  http://portal.hud.gov/hudportal/HUD/states/hawaii
    Hawaii
                  http://portal.hud.gov/hudportal/HUD?src=/states/hawaii/offices
                  http://portal.hud.gov/hudportal/HUD/states/idaho
    Idaho
                  http://portal.hud.gov/hudportal/HUD?src=/states/idaho/offices
                  http://portal.hud.gov/hudportal/HUD/states/illinois
    Illinois
                  http://portal.hud.gov/hudportal/HUD?src=/states/illinois/offices
                  http://portal.hud.gov/hudportal/HUD/states/indiana
    Indiana
                  http://portal.hud.gov/hudportal/HUD?src=/states/indiana/offices
                  http://portal.hud.gov/hudportal/HUD/states/iowa
    Iowa
                  http://portal.hud.gov/hudportal/HUD?src=/states/iowa/offices
                  http://portal.hud.gov/hudportal/HUD/states/kansas
    Kansas
                  http://portal.hud.gov/hudportal/HUD?src=/states/kansas/offices
                  http://portal.hud.gov/hudportal/HUD/states/kentucky
    Kentucky
                  http://portal.hud.gov/hudportal/HUD?src=/states/kentucky/offices
                  http://portal.hud.gov/hudportal/HUD/states/louisiana
    Louisiana
                  http://portal.hud.gov/hudportal/HUD?src=/states/louisiana/offices
                  http://portal.hud.gov/hudportal/HUD/states/maine
    Maine
                  http://portal.hud.gov/hudportal/HUD?src=/states/maine/offices




                     SECTION 8 HOUSING VOUCHERS STATE WEB SITES                                  14
Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 15 of
                                       16



                     http://portal.hud.gov/hudportal/HUD/states/maryland
    Maryland
                     http://portal.hud.gov/hudportal/HUD?src=/states/maryland/offices
                     http://portal.hud.gov/hudportal/HUD/states/massachusetts
    Massachusetts
                     http://portal.hud.gov/hudportal/HUD?src=/states/massachusetts/offices
                     http://portal.hud.gov/hudportal/HUD/states/michigan
    Michigan
                     http://portal.hud.gov/hudportal/HUD?src=/states/michigan/offices
                     http://portal.hud.gov/hudportal/HUD/states/minnesota
    Minnesota
                     http://portal.hud.gov/hudportal/HUD?src=/states/minnesota/offices
                     http://portal.hud.gov/hudportal/HUD/states/mississippi
    Mississippi
                     http://portal.hud.gov/hudportal/HUD?src=/states/mississippi/offices
                     http://portal.hud.gov/hudportal/HUD?src=/states/missouri
    Missouri
                     http://portal.hud.gov/hudportal/HUD?src=/states/missouri/offices
                     http://portal.hud.gov/hudportal/HUD?src=/states/montana
    Montana
                     http://portal.hud.gov/hudportal/HUD?src=/states/montana/offices
                     http://portal.hud.gov/hudportal/HUD?src=/states/nebraska
    Nebraska
                     http://portal.hud.gov/hudportal/HUD?src=/states/nebraska/offices
                     http://portal.hud.gov/hudportal/HUD?src=/states/nevada
    Nevada
                     http://portal.hud.gov/hudportal/HUD?src=/states/nevada/offices
                     http://portal.hud.gov/hudportal/HUD?src=/states/new_hampshire
    New Hampshire
                     http://portal.hud.gov/hudportal/HUD?src=/states/new_hampshire/offices
                     http://portal.hud.gov/hudportal/HUD?src=/states/new_jersey
    New Jersey
                     http://portal.hud.gov/hudportal/HUD?src=/states/new_jersey/offices
                     http://portal.hud.gov/hudportal/HUD?src=/states/new_mexico
    New Mexico
                     http://portal.hud.gov/hudportal/HUD?src=/states/new_mexico/offices
                     http://portal.hud.gov/hudportal/HUD?src=/states/new_york
    New York
                     http://portal.hud.gov/hudportal/HUD?src=/states/new_york/offices
                     http://portal.hud.gov/hudportal/HUD?src=/states/north_carolina
    North Carolina
                     http://portal.hud.gov/hudportal/HUD?src=/states/north_carolina/offices
                     http://portal.hud.gov/hudportal/HUD?src=/states/north_dakota
    North Dakota
                     http://portal.hud.gov/hudportal/HUD?src=/states/north_dakota/offices
                     http://portal.hud.gov/hudportal/HUD?src=/states/ohio
    Ohio
                     http://portal.hud.gov/hudportal/HUD?src=/states/ohio/offices
                     http://portal.hud.gov/hudportal/HUD?src=/states/oklahoma
    Oklahoma
                     http://portal.hud.gov/hudportal/HUD?src=/states/oklahoma/offices




                                     SECTION TITLE GOES HERE                                  15
Case 1:19-cv-25046-RNS Document 169-2 Entered on FLSD Docket 03/13/2020 Page 16 of
                                       16



                          http://portal.hud.gov/hudportal/HUD?src=/states/oregon
    Oregon
                          http://portal.hud.gov/hudportal/HUD?src=/states/oregon/offices
                          http://portal.hud.gov/hudportal/HUD?src=/states/pennsylvania
    Pennsylvania
                          http://portal.hud.gov/hudportal/HUD?src=/states/pennsylvania/offices

    Puerto Rico &         http://portal.hud.gov/hudportal/HUD?src=/states/puerto_rico_virgin_islands
    U.S. Virgin Islands   http://portal.hud.gov/hudportal/HUD?src=/states/puerto_rico_virgin_islands/offices
                          http://portal.hud.gov/hudportal/HUD?src=/states/rhode_island
    Rhode Island
                          http://portal.hud.gov/hudportal/HUD?src=/states/rhode_island/offices
                          http://portal.hud.gov/hudportal/HUD?src=/states/south_carolina
    South Carolina
                          http://portal.hud.gov/hudportal/HUD?src=/states/south_carolina/offices
                          http://portal.hud.gov/hudportal/HUD?src=/states/south_dakota
    South Dakota
                          http://portal.hud.gov/hudportal/HUD?src=/states/south_dakota/offices
                          http://portal.hud.gov/hudportal/HUD?src=/states/tennessee
    Tennessee
                          http://portal.hud.gov/hudportal/HUD?src=/states/tennessee/offices
                          http://portal.hud.gov/hudportal/HUD?src=/states/texas
    Texas
                          http://portal.hud.gov/hudportal/HUD?src=/states/texas/offices
                          http://portal.hud.gov/hudportal/HUD?src=/states/utah
    Utah
                          http://portal.hud.gov/hudportal/HUD?src=/states/utah/offices
                          http://portal.hud.gov/hudportal/HUD?src=/states/vermont
    Vermont
                          http://portal.hud.gov/hudportal/HUD?src=/states/vermont/offices
                          http://portal.hud.gov/hudportal/HUD?src=/states/virginia
    Virginia
                          http://portal.hud.gov/hudportal/HUD?src=/states/virginia/offices
                          http://portal.hud.gov/hudportal/HUD?src=/states/washington
    Washington
                          http://portal.hud.gov/hudportal/HUD?src=/states/washington/offices
                          http://portal.hud.gov/hudportal/HUD?src=/states/west_virginia
    West Virginia
                          http://portal.hud.gov/hudportal/HUD?src=/states/west_virginia/offices
                          http://portal.hud.gov/hudportal/HUD?src=/states/wisconsin
    Wisconsin
                          http://portal.hud.gov/hudportal/HUD?src=/states/wisconsin/offices
                          http://portal.hud.gov/hudportal/HUD?src=/states/wyoming
    Wyoming
                          http://portal.hud.gov/hudportal/HUD?src=/states/wyoming/offices




                                          SECTION TITLE GOES HERE                                              16
